IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                    :   NO. 478
 MAGISTERIAL DISTRICTS WITHIN THE                 :
 48th JUDICIAL DISTRICT OF THE                    :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                     :




                                              ORDER



PER CURIAM

       AND NOW, this 16th day of May 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 48th Judicial District (McKean County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the elimination of Magisterial District 48-3-03, within McKean

County, to be effective, January 1, 2024, is granted; and that the Petition, which provides

for the realignment of Magisterial Districts 48-1-01, 48-3-02, and 48-3-04, within McKean

County, to be effective January 1, 2024, is granted.


Said Magisterial Districts shall be as follows:

 Magisterial District 48-1-01                             City of Bradford, (Voting Districts
 Magisterial District Judge Dominic A. Cercone, Jr.       1, 2, 3, 4, 5, 6-1 and 6-2)
                                                          Bradford Township
                                                          Foster Township

 Magisterial District 48-3-02                             Annin Township
 Magisterial District Judge William K. Todd               Ceres Township
                                                          Eldred Borough
                                                          Eldred Township
                                                          Keating Township
                                                          Liberty Township
                                                          Norwich Township
                                                          Otto Township
                                                          Port Allegany Borough
                                                          Smethport Borough
Magisterial District 48-3-04                 Corydon Township
Magisterial District Judge David R. Engman   Hamilton Township
                                             Hamlin Township
                                             Kane Borough
                                             Lafayette Township
                                             Lewis Run Borough
                                             Mount Jewett Borough
                                             Sergeant Township
                                             Wetmore Township